PER CURIAM.
Kenneth Lovering appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse as to one of Lovering’s claims. Lovering alleged that he was sentenced based upon an improperly prepared scoresheet. Specifically he alleged that his primary offense was scored multiple times. The trial court denied this claim stating that Lovering was sentenced pursuant to a plea agreement for a specific term of years and that therefore his sentence was not affected by any scoresheet error. The trial court did not, however, attach record documents which demonstrate this. We therefore reverse and remand. If the trial court again denies this claim, it must attach record documents which demonstrate either that Lovering’s sentence was not affected by the alleged scoresheet error or that there was no scoresheet error. We affirm the remainder of the trial court’s order without comment.
Affirmed in part; reversed in part; and remanded.
BLUE, A.C.J., and GREEN and STRINGER, JJ., concur.